Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-0255
                 Lower Tribunal Nos. A91UHDE, 19-350 AC
                            ________________


                             Michele James,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Robin
Faber, Judge.

      Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant
Public Defender, for appellant.

     Katherine Fernandez Rundle, State Attorney, and Mark Lopez-Trigo
and Manpreet K. Uppal, Assistant State Attorneys, for appellee.


Before EMAS, C.J., and MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.